Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Ankur Garg on 12/06/2021.

The application has been amended as follows: 

(Currently Amended) A method for password protection on a first device, comprising:
upon receiving, at the first device, a first entry in a password user interface running on the first device, the first entry adding a first character to a password: 
adding the first character to an editing placeholder maintained by the password user interface, the editing place[[ ]]holder stored in a portion of memory of the first device;
transmitting a command to a password storage component that stores the password in a separate location from the portion of the memory, wherein the command indicates a length of the editing placeholder after adding the first character, a position with respect to characters of the editing placeholder at which the first character is added, and the first character, wherein the command causes the password storage component to edit, using the length of the editing placeholder after adding the first character, the position with respect to the characters of the editing placeholder at which the first character is added, and the first character, the stored password to include the first character by:
determining a value indicative of a number of characters to delete, replace, or insert into the password based on the length of the editing placeholder, a length of the password stored in the password storage component, and a length of the first character; and
editing the password stored in the password storage component with the first character based on the value and the position with respect to the characters of the editing placeholder at which the first character is added; and
overwriting the first character with a first masking character in the editing placeholder based on transmitting the command.

(Original) The method of claim 1, wherein the first entry comprises one of insertion of the first character at a position within the password, or replacement of one or more characters of the password with the first character. 

(Previously Presented) The method of claim 1, further comprising:
upon receiving, at the first device, a second entry in the password user interface, the second entry deleting a second character from the password:
transmitting a second command to the password storage component, wherein the second command causes the password storage component to edit the password to remove the second character; and
deleting a second masking character corresponding to the second character in the editing placeholder based on transmitting the second command.

(Original) The method of claim 1, further comprising receiving an acknowledgement from the password storage component indicating receipt of the command by the password storage component, wherein overwriting the first character is performed in response to receiving the acknowledgement.

(Original) The method of claim 1, further comprising: encrypting at least a portion of the command prior to transmitting the command.

(Original) The method of claim 1, wherein the first masking character is randomly selected by the first device.

(Canceled) 

(Canceled) 

(Currently Amended) A non-transitory computer-readable medium storing instructions for password protection that when executed by a first device cause the first device to perform operations comprising:
upon receiving, at the first device, a first entry in a password user interface running on the first device, the first entry adding a first character to a password: 
adding the first character to an editing placeholder maintained by the password user interface, the editing place[[ ]]holder stored in a portion of memory of the first device;
, wherein the command indicates a length of the editing placeholder after adding the first character, a position with respect to characters of the editing placeholder at which the first character is added, and the first character, wherein the command causes the password storage component to edit, using the length of the editing placeholder after adding the first character, the position with respect to the characters of the editing placeholder at which the first character is added, and the first character, the stored password to include the first character by:
determining a value indicative of a number of characters to delete, replace, or insert into the password based on the length of the editing placeholder, a length of the password stored in the password storage component, and a length of the first character; and
editing the password stored in the password storage component with the first character based on the value and the position with respect to the characters of the editing placeholder at which the first character is added; and
overwriting the first character with a first masking character in the editing placeholder based on transmitting the command.

(Original) The non-transitory computer-readable medium of claim 9, wherein the first entry comprises one of insertion of the first character at a position within the password, or replacement of one or more characters of the password with the first character. 

(Previously Presented) The non-transitory computer-readable medium of claim 9, wherein the operations further comprise:

transmitting a second command to the password storage component, wherein the second command causes the password storage component to edit the password to remove the second character; and
deleting a second masking character corresponding to the second character in the editing placeholder based on transmitting the second command.

(Previously Presented) The non-transitory computer-readable medium of claim 9, wherein the operations further comprise: receiving an acknowledgement from the password storage component indicating receipt of the command, wherein overwriting the first character is performed in response to receiving the acknowledgement.

(Previously Presented) The non-transitory computer-readable medium of claim 9, wherein the operations further comprise: encrypting at least a portion of the command prior to transmitting the command.

(Original) The non-transitory computer-readable medium of claim 9, wherein the first masking character is randomly selected by the first device.

(Canceled)

(Canceled)

(Currently Amended) A system for password protection, the system comprising:
a processor; and
a non-transitory computer-readable medium storing instructions for password protection that when executed by the processor cause the processor to perform operations comprising:
upon receiving, at a first device, a first entry in a password user interface running on the first device, the first entry adding a first character to a password: 
adding the first character to an editing placeholder maintained by the password user interface, the editing place[[ ]]holder stored in a portion of memory of the first device;
transmitting a command to a password storage component that stores the password in a separate location from the portion of the memory, wherein the command indicates a length of the editing placeholder after adding the first character, a position with respect to characters of the editing placeholder at which the first character is added, and the first character, wherein the command causes the password storage component to edit, using the length of the editing placeholder after adding the first character, the position with respect to the characters of the editing placeholder at which the first character is added, and the first character, the stored password to include the first character by:
determining a value indicative of a number of characters to delete, replace, or insert into the password based on the length of the editing placeholder, a length of the password stored in the password storage component, and a length of the first character; and
editing the password stored in the password storage component with the first character based on the value and the position with respect to the characters of the editing placeholder at which the first character is added; and
overwriting the first character with a first masking character in the editing placeholder based on transmitting the command.

(Original) The system of claim 17, wherein the first entry comprises one of insertion of the first character at a position within the password, or replacement of one or more characters of the password with the first character. 

(Previously Presented) The system of claim 17, wherein the operations further comprise:
upon receiving, at the first device, a second entry in the password user interface, the second entry deleting a second character from the password:
transmitting a second command to the password storage component, wherein the second command causes the password storage component to edit the password to remove the second character; and
deleting a second masking character corresponding to the second character in the editing placeholder based on transmitting the second command.

(Previously Presented) The system of claim 17, wherein the operations further comprise: receiving an acknowledgement from the password storage component indicating receipt of the command, wherein overwriting the first character is performed in response to receiving the acknowledgement.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record (in particular, the combination of Waterson US Pub. No.: 2009/0254994 A1(hereinafter "Waterson”), in view of Allen et al. US Pub. No.: 2006/0085761 A1 (hereinafter Allen) does not disclose, with respect to independent claims 1, 9 and 17, “determining a value indicative of a number of characters to delete, replace, or insert into the password based on the length of the editing placeholder, a length of the password stored in the password storage component, and a length of the first character; and editing the password stored in the password storage component with the first character based on the value and the position with respect to the characters of the editing placeholder at which the first character is added; and overwriting the first character with a first masking character in the editing placeholder based on transmitting the command”. Rather, Waterson discloses preventing a computer virus from accessing message addresses.  Similarly, Allen discloses facilitating masked data entry in an edit control.  Accordingly, claims 1-6, 9-14 and 17-20 are allowed..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433